Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of March 15, 2011 (the “First Loan Modification
Effective Date”), by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 380 Interlocken
Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and ATRICURE, INC., a
Delaware corporation with its chief executive office located at 6217 Centre Park
Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank,
(as amended, the “Existing Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain
Export-Import Bank Loan and Security Agreement, dated as of September 13, 2010
(as amended, the “EXIM Loan Agreement”); and (iii) in a certain Intellectual
Property Security Agreement dated as of May 1, 2009 (the “IP Agreement”, and
together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
Section 2.1.6 immediately following Section 2.1.5 thereof:

“2.1.6 Term Loan 2011.

(a) Existing Term Loan. Borrower is obligated to the Bank for the Term Loan.
Borrower acknowledges and agrees that, as of the First Loan Modification
Effective Date, prior to giving effect to the proceeds of the Term Loan 2011,
the outstanding principal amount of the Term Loan is $2,527,777.68. Borrower
acknowledges and agrees that, once repaid, the Term Loan may not be re-borrowed.

(b) Availability; Use of Term Loan 2011 Proceeds. Bank shall make one (1) term
loan available to Borrower in an amount up to the Term Loan 2011 Amount on the
First Loan Modification Effective Date, subject to the satisfaction of the terms
and conditions of this Agreement. Proceeds of the Term Loan 2011 shall be used
to (i) repay, without penalty and with no Make Whole Premium due, all
outstanding accrued but unpaid interest on and the outstanding principal balance
of the Term Loan; and (ii) to support ongoing cash needs of the Borrower and to
fund acquisitions acceptable to Bank, in its reasonable discretion.

(c) Repayment. Borrower shall make monthly payments in arrears of interest only
commencing on each Payment Date following the Funding Date. Beginning April 1,
2011 and on each Payment Date thereafter, Borrower shall repay the Term Loan
(i) in sixty (60) equal monthly installments of principal of One Hundred Twenty
Five Thousand Dollars ($125,000), plus (ii) monthly payments of accrued interest
(any such



--------------------------------------------------------------------------------

payment of interest and/or principal being a “Term Loan 2011 Payment”).
Borrower’s final Term Loan 2011 Payment, due on the Term Loan 2011 Maturity
Date, shall include all outstanding principal and accrued and unpaid interest
under the Term Loan 2011. Once repaid, the Term Loan 2011 may not be
re-borrowed.

(d) Mandatory Prepayment Upon an Acceleration. If the Term Loan 2011 is
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of (i) all outstanding
principal plus accrued and unpaid interest on the Term Loan 2011 and (ii) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

(e) Prepayment. All, but not less than all, of the Term Loan 2011 may be prepaid
by the Borrower prior to the Term Loan 2011 Maturity Date, effective five
(5) Business Days after written notice of such prepayment is given to Bank.
Notwithstanding any such prepayment, Bank’s lien and security interest in the
Collateral and all of Bank’s rights and remedies under this Agreement shall
continue until terminated in accordance with Section 12.1. If such prepayment is
at Borrower’s election or at Bank’s election due to the occurrence and
continuance of an Event of Default or if any of the Obligations become due and
payable as a result of an Event of Default (including without limitation
becoming due and payable as a result of an Insolvency Proceeding), Borrower
shall pay to Bank, in addition to the payment of any other expenses or fees
then-owing, a prepayment fee in an amount equal to the Make Whole Premium;
provided that no Make Whole Premium fee shall be charged if the credit facility
hereunder is replaced with a new facility from the Bank. Upon payment in full of
the Obligations which are then due and payable and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a) thereof:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate based on Borrower’s Adjusted Quick Ratio (and the existence or
non-existence of an Event of Default) as set forth below, which interest shall
be payable monthly, in arrears, in accordance with Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing    One percentage point (1.00%) above the Base Rate (the “First Tier
Rate”) Greater than or equal to 1.50:1.00, but less than 2.00:1.00, and no Event
of Default has occurred and is continuing    One and one-half percentage points
(1.50%) above the Base Rate (the “Second Tier Rate”) Less than 1.50:1.00, or an
Event of Default has occurred and is continuing    Two percentage points (2.00%)
above the Base Rate (the “Regular Rate”)

The rate in effect as of the Effective Date is the Second Tier Rate. Changes in
the interest rate based on the Borrower’s Adjusted Quick Ratio as provided above
shall go



--------------------------------------------------------------------------------

into effect as of the first day of the month following the month in which
Borrower’s financial statements are received by Bank. If, based on the Adjusted
Quick Ratio as shown in Borrower’s financial statements, there is to be an
increase in the interest rate, the interest rate increase may be put into effect
by Bank as of the first day of the month following the month in which Borrower’s
financial statements were due, even if the delivery of the financial statements
is delayed. The Regular Rate shall go into effect immediately upon the
occurrence and during the continuance of an Event of Default unless Bank
otherwise elects from time to time in its sole discretion to delay its effect or
impose a smaller increase.

(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a per annum rate equal to ten
percent (10.00%), which interest shall be payable monthly in accordance with
Section 2.3(f) below.”

and inserting in lieu thereof the following:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate based on Borrower’s Adjusted Quick Ratio (and the existence or
non-existence of an Event of Default) as set forth below, which interest shall
be payable monthly, in arrears, in accordance with Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing    One-quarter of one percentage point (0.25%) above the Base Rate
(the “First Tier Rate”) Greater than or equal to 1.50:1.00, but less than
2.00:1.00, and no Event of Default has occurred and is continuing   
Three-quarters of one percentage point (0.75%) above the Base Rate (the “Second
Tier Rate”) Less than 1.50:1.00, or an Event of Default has occurred and is
continuing    One and one-quarter percentage points (1.25%) above the Base Rate
(the “Regular Rate”)

The rate in effect as of the First Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Adjusted
Quick Ratio as provided above shall go into effect as of the first day of the
month following the month in which Borrower’s financial statements are received
by Bank. If, based on the Adjusted Quick Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.

(ii) Term Loan 2011. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2011 shall accrue interest at a per annum rate equal to six
and three quarters percent (6.75%), which interest shall be payable monthly in
accordance with Section 2.3(f) below.”



--------------------------------------------------------------------------------

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(b) thereof:

“(b) Anniversary Fee. A fully earned, non-refundable anniversary fee of Fifty
Thousand Dollars ($50,000.00), payable on the second anniversary of the Prior
Effective Date;”

and inserting in lieu thereof the following:

“(b) [Intentionally omitted];”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) thereof:

“(d) Termination Fee. Subject to the terms of Section 2.1.5(c) with respect to
the Term Loan and Section 12.1 with respect to the Revolving Line, a termination
fee;”

and inserting in lieu thereof the following:

“(d) Termination Fee. Subject to the terms of Section 2.1.6(e) with respect to
the Term Loan 2011 and Section 12.1 with respect to the Revolving Line, a
termination fee;”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 8.1 thereof:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan Maturity Date, as
applicable). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);”

and inserting in lieu thereof the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan 2011 Maturity Date,
as applicable). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);”

 

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any



--------------------------------------------------------------------------------

other expenses or fees then-owing, (i) a termination fee in an amount equal to
three percent (3.00%) of the Revolving Line (i.e. Three Hundred Thousand Dollars
($300,000)); if termination occurs on or before the first anniversary of the
Prior Effective Date; (ii) two percent (2.00%) of the Revolving Line (i.e. Two
Hundred Thousand Dollars ($200,000)) if termination occurs after the first
anniversary of the Prior Effective Date and on or before the second anniversary
of the Prior Effective Date; and (iii) one percent (1.00%) of the Revolving Line
(i.e. One Hundred Thousand Dollars ($100,000) if termination occurs after the
second anniversary of the Prior Effective Date and before the Revolving Line
Maturity Date; provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of the
Bank. Upon payment in full of the Obligations which are then due and payable and
at such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to (i) two percent (2.00%) of the Revolving Line (i.e. Two Hundred Thousand
Dollars ($200,000)) if termination occurs after First Loan Modification
Effective Date but on or before the first anniversary of the First Loan
Modification Effective Date; and (ii) one percent (1.00%) of the Revolving Line
(i.e. One Hundred Thousand Dollars ($100,000) if termination occurs after the
first anniversary of the First Loan Modification Effective Date but on or before
the second anniversary of the First Loan Modification Effective Date; provided
that no termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from another division of the Bank. Upon payment in
full of the Obligations which are then due and payable and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall release
its liens and security interests in the Collateral and all rights therein shall
revert to Borrower.”

 

  7 The Loan Agreement shall be amended by deleting the following text appearing
as clause (h) of the definition of “Permitted Indebtedness” appearing in
Section 13.1 thereof:

“(h) Indebtedness under hedging obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes, and in an aggregate notational value at any time
outstanding not exceeding an amount equal to fifty percent (50%) of the then
outstanding principal balance of the Term Loan;”

and inserting in lieu thereof the following:

“(h) Indebtedness under hedging obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes, and in an aggregate notational value at any time
outstanding not exceeding an amount equal to fifty percent (50%) of the then
outstanding principal balance of the Term Loan 2011;”



--------------------------------------------------------------------------------

  8 The Loan Agreement shall be amended by inserting the following definitions
in their appropriate alphabetical order in Section 13.1 thereof:

“Payment Date” is the first calendar day of each month.

“Term Loan 2011” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.

“Term Loan 2011 Amount” is an aggregate amount equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000) outstanding at any time.

“Term Loan 2011 Maturity Date” is March 15, 2016.

“Term Loan 2011 Payment” is defined in Section 2.1.6(c).”

 

  9 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

““Credit Extension” is any Advance, Letter of Credit, EXIM Loan, Term Loan, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

“Make Whole Event Date” shall mean (a) in the case of a voluntary Term Loan
prepayment, the date of such prepayment, and (b) in the case of all or a portion
of the Term Loan becoming due and payable according to the terms hereof because
of the occurrence and continuance of an Event of Default, the date such amount
of the Term Loan has become due and payable according to the terms hereof.

“Make Whole Premium” is an amount equal to 3% of the Term Loan Amount if the
Make Whole Event Date occurs on or before the first anniversary of the Prior
Effective Date; 2% of the Term Loan Amount if the Make Whole Event Date occurs
after the first anniversary of the Prior Effective Date but on or before the
second anniversary of the Prior Effective Date; and 1% of Term Loan Amount if
the Make Whole Event Date occurs after the second anniversary of the Prior
Effective Date but before the Term Loan Maturity Date.

“Revolving Line Maturity Date” is April 30, 2012.

“Streamline Requirements” are, as of any date, all of the following: (a) no
Default or Event of Default exists; and (b) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(including any amounts used for Cash Management Services but excluding any
outstanding Quarter-end Advances), plus (b) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit), plus
(c) the amount outstanding under the Term Loan.”

and inserting in lieu thereof the following:

““Credit Extension” is any Advance, Letter of Credit, EXIM Loan, Term Loan 2011,
FX Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

“Make Whole Event Date” shall mean (a) in the case of a voluntary Term Loan 2011
prepayment, the date of such prepayment, and (b) in the case of all or a portion
of the Term Loan 2011 becoming due and payable according to the terms hereof
because of the occurrence and continuance of an Event of Default, the date such
amount of the Term Loan 2011 has become due and payable according to the terms
hereof.



--------------------------------------------------------------------------------

“Make Whole Premium” is an amount equal to 3% of the Term Loan 2011 Amount if
the Make Whole Event Date occurs on or before the first anniversary of the First
Loan Modification Effective Date; 2% of the Term Loan 2011 Amount if the Make
Whole Event Date occurs after the first anniversary of the First Loan
Modification Effective Date but on or before the second anniversary of the First
Loan Modification Effective Date; and 1% of Term Loan 2011 Amount if the Make
Whole Event Date occurs after the second anniversary of the First Loan
Modification Effective Date but before the Term Loan 2011 Maturity Date.

“Revolving Line Maturity Date” is April 30, 2014.

“Streamline Requirements” are, as of any date, all of the following: (i) no
Default or Event of Default exists; and (ii) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(including any amounts used for Cash Management Services but excluding any
outstanding Quarter-end Advances), plus (b) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit), plus
(c) the amount outstanding under the Term Loan 2011.”

4. FEES. Borrower shall pay to Bank a term loan origination fee equal to Fifteen
Thousand Dollars ($15,000), which term loan origination fee shall be due on the
date hereof and shall be deemed fully earned and non-refundable as of the date
hereof. In addition, Borrower shall pay to Bank an anniversary fee equal to
(i) on May 1, 2011, Fifty Thousand Dollars ($50,000); (ii) On May 1, 2012, Fifty
Thousand Dollars ($50,000); and (iii) on May 1, 2013, Fifty Thousand Dollars
($50,000). Each such anniversary fee shall be deemed fully earned as of the date
of scheduled payment and, once paid, shall be non-refundable. Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this Loan Modification Agreement.

5. CONDITIONS PRECEDENT TO EFFECTIVENESS. Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to the entering into
and the effectiveness of this Loan Modification Agreement, each in form and
substance satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

  a) copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  b) a certificate of the from the Secretary of State for the applicable
jurisdiction, as of a recent date as to the Borrower’s existence, good standing
and foreign qualification (as applicable);

 

  c) a legal opinion of counsel to the Borrower as to authority and
enforceability of the Loan Modification Agreement and the other Loan Documents
executed in connection herewith; and

 

  d) such other documents as the Bank may reasonably request.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



--------------------------------------------------------------------------------

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING



--------------------------------------------------------------------------------

OUT OF OR BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE
LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH
OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the First Loan Modification
Effective Date.

 

BORROWER:       BANK: ATRICURE, INC.     SILICON VALLEY BANK By:  

/s/ Julie A. Piton

    By:  

/s/ Adam Glick

Name: Julie A. Piton     Name: Adam Glick Title: Vice President/Chief Financial
Officer     Title: Relationship Manager